 



Exhibit 10.3

     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  Master Lease No.: 30115
Schedule No.: 02
EQUIPMENT & PAYMENT SCHEDULE

 

     
Lessor
  Lessee
Landmark Financial Corporation
  Z-Axis Corporation
6950 E. Belleview Avenue, Suite 320
  5445 DTC Parkway, Suite 450
Englewood, CO 80111
  Greenwood Village, CO 80111-3143

 
INCORPORATION OF MASTER LEASE AGREEMENT. Lessee and Lessor hereby enter into
this Schedule No. 02(“Schedule”) for valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, as of this 27th day of Sept, 2004.
All of the terms and conditions set forth in the Master Equipment Lease
Agreement No. 30115 between the Lessor and Lessee and any amendments,
modifications, replacements or substitutions thereto (collectively “Master
Lease”) are hereby incorporated into this Schedule by this reference. All of the
defined terms set forth in the Master Lease shall possess the same definitions
in this Schedule unless otherwise noted herein. Lessee shall lease from Lessor
and Lessor shall lease to Lessee the Equipment attached to this Schedule and
incorporated herein by this reference (collectively “Equipment”).
EQUIPMENT DESCRIPTION: Model No., Serial No., or other identification
(7) Sager Model 8790-C Laptop Computer, 17” WSXGA+, Combo.Windows XP-P, P4-3.2,
60GB(7200rpm) HDD, 1024MB DDR400 SDRAM (2DIMMS), 12 Cells Battery, External USB
FDD, 802.11g Wi-Fi MINI-PCI 108Mbps.
Serial #: 8409SC829946, 8409SC829947, 8409SC829948, 8409SC829949, 8409SC829355,
8409SC830769, 8409SC83070.
PURCHASE PRICE AND SUPPLIER: The purchase price of the equipment is $17,760.00
and the name and address of the supplier(s)of the Equipment is:
Sager Midern Computer Company, 18005 Cortney Court, City of Industry, CA 91748
LOCATION: Lessee shall maintain the Equipment at the locations herein indicated
or at such other addresses for which Lessee obtains Lessor’s prior written
consent which consent shall not be unreasonably withheld.
5445 DTC Parkway, Suite 450, Greenwood Village, CO 80111-3143
SELECTION OF EQUIPMENT, SUPPLIERS, WARRANTIES
Lessee hereby acknowledges that: (a) LESSEE HAS SELECTED BOTH THE EQUIPMENT AND
THE SUPPLIER THEREOF; (b) LESSOR IS NOT THE MANUFACTURER OR SUPPLIER OF THE
EQUIPMENT AND HAS ACQUIRED THE EQUIPMENT SPECIFICALLY FOR LEASING SUCH EQUIPMENT
TO LESSEE AT LESSEE’S REQUEST IN CONNECTION WITH THIS LEASE; (c) LESSEE HAS BEEN
PROVIDED WITH A COPY OF THE PURCHASE CONTRACT FOR THE EQUIPMENT BEFORE EXECUTING
THIS LEASE; (d) LESSEE HAS BEEN ADVISED BY LESSOR THAT LESSEE IS ENTITLED TO ANY
PROMISES AND WARRANTIES PROVIDED TO LESSOR IN CONNECTION WITH THE EQUIPMENT BY
THE SUPPLIER THEREOF AND IS ENTITLED TO CONTACT THE SUPPLIER TO RECEIVE AN
ACCURATE AND COMPLETE STATEMENT OF THOSE PROMISES AND WARRANTIES INCLUDING ANY
DISCLAIMERS AND LIMITATIONS OF SUCH PROMISES AND WARRANTIES OR ANY REMEDIES IN
CONNECTION THEREWITH; and (e) THE LEASE QUALIFIES AS A STATUTORY “FINANCE LEASE”
UNDER SECTION 4-2.5-101 ET SEQ., C.R.S. ___
Lessee Initials: X [ILLEGIBLE]
PAYMENT SCHEDULE

                          No. of Payments   Base Payment Amount   Tax Amount  
Total Payment
36
  $ 591.94     $ 41.13     $ 633.07  

                    ADVANCE PAYMENTS       LEASE TERMS       $
591.94
  Base Payments   36 months     Initial Term $
41.14
  6.95% Tax Rate     36     Total Payments $
165.00
  Documentation Fee     2     Advance Payment (#) $
.00
  Security Deposit     34     Payments remaining after advance $
.00
  Other            
 
              $
1,431.14
  TOTAL ADVANCE   $ 17,760.00     Amount Financed
 
             

* ADVANCE PAYMENTS. The Advance Rental Payments and Security Deposit shall not
accrue interest, may be commingled with Lessor’s other monies, and shall be
applied by Lessor, in its sole discretion, against the various amounts owing by
Lessee to Lessor under this Schedule or any other present or future agreement
between those parties. Lessee hereby grants Lessor a security interest in the
Advance Rental Payments and Security Deposit to secure the payment and
performance of Lessee’s indebtedness, liabilities and other obligations to
Lessor under the foregoing agreements.

                  Accepted In Its Corporate Offices.       This agreement shall
not be effective until executed by the Lessor and accepted by an authorized
representative of the Lessor at its principle place of business.
 
               
Lessor
          Lessee       Landmark Financial Corporation       Z-Axis Corporation  
       
 
               
Signature:
  /s/ Peter Sutherland       Signature:   /s/ Heidi M. O’Neil
 
               
 
               
Printed Name:
  PETER SUTHERLAND       Printed Name:   HEIDI M. O’NEIL
 
               

                                 
Title:
  PRESIDENT   Date:   9/30/04       Title:   DIRECTOR OF FINANCE   Date:  
9/27/04
 
                               

         
 
       
Lease Start Date:
  9/20/04    
 
       

 



--------------------------------------------------------------------------------



 



     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  Master Lease No. 30115
Schedule No. 02
MASTER EXHIBIT “A” MADE HERETO A PART OF

 
LESSEE: Z-Axis Corporation
5445 DTC Parkway Suite 450
Greenwood Village, CO 80111-3143
FEDERAL TAX ID#: 84-0910490
VENDOR(s): Sager Midern Computer Company
18005 Cortney Court
City of Industry, CA 91748
Equipment Description:
(7) — Sager Model 8790-C Laptop Computer, 17” WSXGA+, Combo.Windows XP-P,
P4-3.2, 60GB(7200rpm) HDD, 1024MB DDR400 SDRAM (2DIMMS), 12 Cells Battery,
External USB FDD, 802.11g Wi-Fi MINI-PCI 108Mbps.
Serial Numbers* 8409SC829946, 8409SC829947, 8409SC829948, 8409SC829949,
8409SC829355, 8409SC830769, 8409SC83070.
Equipment Location:
5445 DTC Parkway Suite 450
Greenwood Village, CO 80111-3143
Together with all present and future accessions, accessories, additions,
attachments, modifications, replacements and substitutions thereto and all
insurance and other proceeds of any of the foregoing.

                  Lessor/Creditor: Landmark Financial Corporation      
Lessee/Debtor: Z-Axis Corporation
 
               
By/Signature:
  /s/ Peter Sutherland       By/Signature:   /s/ Heidi M. O’Neil
 
               

                                 
Title:
  PRESIDENT   Date:   9/30/04       Title:   DIRECTOR OF FINANCE   Date:   
9/27/04
 
                               

 



--------------------------------------------------------------------------------



 



     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  Master Lease No.: 30115
Schedule No.: 02
DELIVERY & ACCEPTANCE CERTIFICATE

 

     
Lessor
  Lessee
Landmark Financial Corporation
  Z-Axis Corporation
6950 E. Belleview Avenue, Suite 320
  5445 DTC Parkway Suite 450
EnglewoodCO80111
  Greenwood Village, CO 80111-3143

 

                         
VENDOR NAME
  ADDRESS   CITY       STATE     ZIP  
Sager Midern Computer Company
  18005 Cortney Court   City of Industry       CA     91748
 
                       
EQUIPMENT DESCRIPTION
  ADDRESS   CITY   COUNTY   STATE     ZIP  
(7) Sager Model 8790-C Laptop Computer,17” WSXGA+, Combo.Windows XP-P, P4-3.2,
60GB(7200rpm) HDD, 1024MB DDR400 SDRAM (2DIMMS), 12 Cells Battery, External USB
FDD, 802.11g Wi-Fi MINI-PCI 108Mbps.
Serial #: 8409SC829946, 8409SC829947, 8409SC829948, 8409SC829949, 8409SC829355,
8409SC830769, 8409SC83070.
  5445 DTC Parkway, Suite 450   Greenwood
Village   Arapahoe   CO     80111-3143

Lessee hereby acknowledges the receipt, in good condition, of all of the
Equipment (as defined in the Lease described below) and unconditionally accepts
the same in accordance with all of the terms and conditions of that certain
Master Equipment Lease Agreement No. 30115 and Schedule No. 02 between Lessor
and Lessee dated September 27, 04 (collectively, the “Lease”).
Lessee acknowledges that: (a) lessee has selected both the equipment and the
supplier thereof; (b) lessor is not the manufacturer or supplier of the
equipment and has acquired the equipment specifically for leasing such equipment
to lessee at lessee’s request in connection with this lease; (c) lessee has been
provided with a copy of the purchase contract for the equipment before executing
the lease; (d) prior to executing the lease, lessee was advised by lessor that
lessee is entitled to any promises and warranties provided to the lessor in
connection with the equipment by the supplier thereof and is entitled to contact
the supplier to receive an accurate and complete statement of those promises and
warranties including any disclaimers and limitations of such promises and
warranties or any remedies in connection therewith; and (e) the lease qualifies
as a statutory “finance lease” under article section 4-2.5-101 et seq., C.r.s.
Lessee hereby acknowledges that:

  1.   Lessor is leasing to Lessee and Lessee is leasing from Lessor the
Equipment “AS IS” and “WITH ALL FAULTS” and Lessor makes no express or implied
representations or warranties with respect to the Equipment including, but not
limited to, those pertaining to title, condition, design, capacity,
MERCHANTABILITY or FITNESS FOR ANY PARTICULAR PURPOSE; provided, however, that
Lessor has not provided any liens, security interests, encumbrances or claims
against the Equipment to any third party;     2.   Lessee has been provided with
the opportunity to inspect the Equipment and has inspected the Equipment and
determined that it is in good condition and acceptable in all respects;     3.  
If the Equipment is not properly installed, does not operate as represented or
warranted by the supplier or manufacturer, or is unsatisfactory for any reason;
Lessee’s only recourse shall be against the supplier or manufacturer of the
Equipment and not against Lessor;     4.   REGARDLESS OF ANY PROBLEMS WITH
RESPECT TO THE EQUIPMENT, LESSEE SHALL PAY THE VARIOUS AMOUNTS OWING AND PERFORM
ITS OTHER OBLIGATIONS UNDER THE LEASE WITHOUT SETOFF OR ABATEMENT OF ANY KIND
AND LESSEE SHALL HAVE NO REMEDY AGAINST LESSOR FOR ANY CONSEQUENTIAL OR
INCIDENTAL DAMAGES IN CONNECTION THEREWITH; and     5.   The Equipment is being
leased to Lessee solely for commercial or business (and not for personal,
family, household, or agricultural) purposes.

TO LESSEE: DO NOT SIGN THIS DELIVERY AND ACCEPTANCE CERTIFICATE UNTIL YOU HAVE
ACTUALLY RECEIVED ALL OF THE EQUIPMENT SET FORTH ON EXHIBIT A ATTACHED HERETO.

         
 
  Lessee:           Z-Axis Corporation
 
       
 
  Signature:   /s/ Heidi M. O’Neil
 
       
 
       
 
  Printed Name:   HEIDI M. O’NEIL
 
       

                 
 
  Title:   DIRECTOR OF FINANCE   Date:   9/27/04
 
               

 



--------------------------------------------------------------------------------



 



     
(LANDMARK FINANCIAL CORPORATION LOGO) [d36795d3679502.gif]
  Master Lease No.: 30115
Schedule No.: 02
PURCHASE SUPPLEMENT

 

     
Lessor
  Lessee
Landmark Financial Corporation
  Z-Axis Corporation
6950 E. Belleview Avenue, Suite 320
  5445 DTC Parkway Suite 450
Englewood, CO 80111
  Greenwood Village, CO 80111-3143

 
Lessee hereby agrees that this instrument is a Supplement to the above
referenced Business Lease Agreement, which is hereby incorporated therein by
reference and acknowledges receipt of a copy of said Supplement.
TERMS
In connection with the above referenced Business Lease Agreement covering the
Equipment described below, Lessee has the option to purchase the Equipment
described below at the end of the Initial Lease Term for $1.00 contingent upon
the Lessee having fully complied with all terms and conditions of the Lease.
EQUIPMENT DESCRIPTION
(7) Sager Model 8790-C Laptop Computer, 17” WSXGA+, Combo.Windows XP-P, P4-3.2,
60GB(7200rpm) HDD, 1024MB DDR400 SDRAM (2DIMMS), 12 Cells Battery, External USB
FDD, 802.11g Wi-Fi MINI-PCI 108Mbps.
Serial #: 8409SC829946, 8409SC829947, 8409SC829948, 8409SC829949, 8409SC829355,
8409SC830769, 8409SC83070.

                  Accepted In Its Corporate Offices.       This Agreement shall
not be effective until executed by the Lessor and accepted by an authorized
representative of the Lessor at its principle place of business.
 
               
Lessor
          Lessee       Landmark Financial Corporation       Z-Axis Corporation  
       
 
               
Signature:
  /s/ Peter Sutherland       Signature:   /s/ Heidi M. O’Neil
 
               
 
               
Printed Name:
  PETER SUTHERLAND       Printed Name:   HEIDI M. O’NEIL
 
               

                                 
Title:
  PRESIDENT   Date:   9/30/04       Title:   DIRECTOR OF FINANCE   Date: 9/27/04
 
                         

 



--------------------------------------------------------------------------------



 



iLien Coverpage
Date Printed: 9/28/2004
Debtor:
Z-Axis Corporation
5445 DTC Parkway
Suite 450
Englewood, CO 80111
Equipment Lease #: 3011502.
iLien File #: 11586780
UDS #: 6394677
Order Confirmation #: 3051238
UserlD: 46763
Number of Collateral Pages Attached: 0
Transaction Type: Original
Jurisdiction: CO, Secretary of State

 



--------------------------------------------------------------------------------



 



(FLAG) [d36795d3679503.gif]
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back) CAREFULLY

                    A. NAME & PHONE OF CONTACT AT FILER [optional]          
 
                          B. SEND ACKNOWLEDGMENT TO: (Name and Address)        
 
               
 
  LFC, INC            
 
  P O Box 4877            
 
  Englewood, CO 80155            
 
    CO, Secretary of State          
 
            THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

                                             
 
                                            —     1a. ORGANIZATION’S NAME Z-Axis
Corporation                                
 
OR     1b. INDIVIDUAL’S LAST NAME             FIRST NAME       MIDDLE NAME      
    SUFFIX                                               1c. MAILING ADDRESS
5445 DTC Parkway, Suite 450         CITY       STATE     POSTAL CODE   COUNTRY
 
                      Englewood     CO     80111   US 1d. TAX ID #: SSN OR EIN  
  ADD’L INFO RE     1e. TYPE OF ORGANIZATION   1f. JURISDICTION OF ORGANIZATION
      1g. ORGANIZATIONAL ID #, if any       ORGANIZATION                        
             84-0910490     DEBTOR     Corporation   Colorado       19871522585
          oNONE

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b)- do not abbreviate or combine names

                                             
 
                                                  2a. ORGANIZATION’S NAME      
                         
 
OR     2b. INDIVIDUAL’S LAST NAME             FIRST NAME       MIDDLE NAME      
    SUFFIX                                               2c. MAILING ADDRESS    
        CITY       STATE     POSTAL CODE   COUNTRY
 
                                                                      2d. TAX ID
#: SSN OR EIN     ADD’L INFO RE     2e. TYPE OF ORGANIZATION   2f. JURISDICTION
OF ORGANIZATION       2g. ORGANIZATIONAL ID #, if any       ORGANIZATION        
                            DEBTOR                
                                         oNONE

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P)- insert only
one secured party name (3a or 3b)

                                             
 
                                                  3a. ORGANIZATION’S NAME LFC,
INC.                                
 
OR     3b. INDIVIDUAL’S LAST NAME             FIRST NAME       MIDDLE NAME      
    SUFFIX                                               3c. MAILING ADDRESS
6950 E Belleview Ave #320         CITY       STATE     POSTAL CODE   COUNTRY
—
                      Englewood     CO     80111    

4. This FINANCING STATEMENT covers the following collateral:
6 - Sager Model 8790-C Laptop Computer, 17” WSXGA+, Combo.Windows XP-P, P4-3.2,
60GB (7200rpm) HDD, 1024MB DDR400 SDRAM (2DIMMS), 12 Cells Battery, External USB
FDD, 802.11g Wi-Fi MINI-PCI 108Mbps. (1) Sager Model 8790-C Laptop Computer, 17”
WSXGA+, Combo.Windows XP-P, P4-3.2, 60GB(7200rpm) HDD, 1024MB DDR400 SDRAM
(2DIMMS), 12 Cells Battery, External USB FDD, 802.11g Wi-Fi MINI-PCI 108Mbps.
 
5. ALTERNATIVE DESIGNATION [if applicable]: þ LESSEE/LESSOR o
CONSIGNEE/CONSIGNOR o BAILEE/BAILOR o SELLER/BUYER o AG. LIEN o NON-UCC FILING

            6. o
This FINANCING STATEMENT is to be filed [for record] (or recorded) in the REAL
 
7. Check to REQUEST SEARCH REPORT(S) on Debtor(s)
 
ESTATE RECORDS. Attach Addendum
[if applicable]       [ADDITIONAL FEE]      [optional] o     All Debtor o Debtor
1 [ ] Debtor 2

 
8. OPTIONAL FILER REFERENCE DATA 3011502
11586780
 
FILING OFFICE COPY — NATIONAL UCC FINANCING STATEMENT (FORM UCC1) (REV.07/29/98)

